 



Exhibit 10.2
THIS DEED OF RELEASE is made on 27 of June 2006
BETWEEN:

(1)   Russell John Carman of Bates Weston, The Mills, Canal Street, Derby, DE1
2RJ in his capacity as liquidator of TI and T2 (Mr Carman)

(2)   Transocean Equipment Manufacturing and Trading Limited (a company
registered in England and Wales with company number 01611473 and incorporated on
4 February 1982 as a private company limited by shares under the Companies Acts
1948-1980, whose registered office is at The Mills, Canal Street, Derby, DE1
2RJ) (in liquidation) (T1)

(3)   Transocean Equipment Manufacturing and Trading Limited (a company
registered in the Isle of Man with company number 056415C and incorporated on 21
November 1991 as a private company limited by shares under the Companies Act
1931-1986, whose registered office is at The Mills, Canal Street, Derby, DE1
2RJ) (in liquidation) (T2)

(4)   MKB Bank N.Y.R.T. (a bank registered in Hungary whose registered office is
at Váci utca 38, 1056 Budapest, Hungary) (MKB)

(5)   The Cronos Group SA (a company registered in Luxembourg with company
number RCS LUX B27.489) whose registered office is at 5, Rue Guillaume Kroll,
L-182 Luxembourg (Cronos SA)

(6)   Cronos Containers NV (a company registered in the Netherlands Antilles
under number 38313 and incorporated on 20 July 1983 as a private company limited
by shares under the law of the Netherlands Antilles) whose registered office is
at Carawaraweg 88, Curaçao, Netherlands Antilles (Cronos NV)

(7)   Cronos Containers (Cayman) Limited (a company registered in the Cayman
Islands under number CR-81470 and incorporated on May 5, 1998 as a private
company limited by shares under the laws of the Cayman Islands) whose registered
office is at Queensgate Bank and Trust Company Limited, PO Box 30464 SMB,
Queensgate House, South Church Street, George Town, Grand Cayman, Cayman Islands
(Cronos Cayman)

(8)   Fortis Bank (Nederland) NV established at Rotterdam, Coolsingel 93, The
Netherlands (the Bank)

together the Parties
WHEREAS:

A.   On 13 July 2004, T1, T2 and Mr Carman in his capacity as liquidator of T1
and in his capacity as liquidator of T2 issued a Re-Amended Ordinary Application
in the Aylesbury County Court in the winding up proceedings of both T1 and T2
(the references to the record whereof were No. 19 of 2004 and No. 46 of 2003,
respectively) (the Application).

B.   The Application made a series of claims against 15 Respondents, including
MKB, the claim against MKB being pursuant to section 127 of the Insolvency Act
1986 (as to which MKB makes no admission) in respect of a number of payments
made to MKB following the commencement of winding up against T1 on 26 March 1998
(the section 127 proceedings).

C.   On 23 September 2004 T1, T2, Mr Carman and MKB entered into a standstill
agreement in relation to the section 127 proceedings. The terms of that
standstill agreement were then embodied in and Order of Registrar Derrett,
sitting as a Registrar of the Companies Court and dated 28 September 2004.

E12



--------------------------------------------------------------------------------



 



Exhibit 10.2

D.   The first to fourth Parties intend to effect a full and final settlement of
all Claims (including but not limited to the section 127 proceedings claim) that
any one or more of them may have against any one or more of the others by this
Deed without admission of any liability or fault.

E.   The fifth to eighth Parties enter into this Deed in order to receive the
benefit of the provisions in clauses 2.3 to 2.5.

IT IS HEREBY AGREED AS FOLLOWS:

1   DEFINITIONS

1.1   In this Deed, unless the context otherwise requires, the following
expressions have the following meanings:       Action: means any demand,
complaint, claim or counterclaim, action, suit or proceeding, including
contribution or indemnification proceedings (whether intimated, actual,
prospective or contingent) which Mr Carman, T1 and T2 or any one or more of them
have, may have or have had in respect of any monies, damages, losses,
liabilities, interest, costs or professional fees or otherwise, of whatsoever
nature and whensoever, wheresoever and howsoever arising, directly or
indirectly, whether or not known and whether or not existing in law as at the
date of this Deed, against MKB and includes the section 127 proceedings.      
Claims: means (A) any demand, complaint, claim or counterclaim, action, suit or
proceeding, including contribution or indemnification proceedings, (whether
intimated, actual, prospective or contingent) which Mr Carman, T1 and T2 or any
one or more of them have, may have or have had or, but for the execution of this
Deed, could or might have, in respect of any monies, damages, losses,
liabilities, interest, costs or professional fees or otherwise, of whatsoever
nature and whensoever, wheresoever and howsoever arising, directly or
indirectly, whether or not known and whether or not existing in law as at the
date of this Deed, against MKB;       and also means (B) any demand, complaint,
claim or counterclaim, action, suit or proceeding, including contribution or
indemnification proceedings (whether intimated, actual, prospective or
contingent) which MKB has, may have or has had or, but for the execution of this
Deed, could or might have, in respect of any monies, damages, losses,
liabilities, interest, costs or professional fees or otherwise, of whatsoever
nature and whensoever, wheresoever and howsoever arising, directly or
indirectly, whether or not known and whether or not existing in law as at the
date of this Deed (including for the avoidance of doubt any claim, or
entitlement to apply to the Court, under the Insolvency Act 1986 or Insolvency
Rules 1986 and whether for substantive relief or for directions or otherwise and
whether in the capacity of a creditor or creditors, or assignee or assignee of
such creditor(s), in the T1 and/or T2 liquidations or otherwise), against Mr
Carman, T1 or T2 arising out of or in connection with the liquidations of or
businesses of T1 or T2.       Deed: means this Deed of Release.       Guarantee:
means the guarantee (reference: 04GI486977) issued by the Bank in favour of MKB
on the application of Cronos SA and on behalf of Cronos NV dated 21 March 2006.
  1.2   In the interpretation of this Deed, unless the context otherwise
requires:

  (a)   headings are for reference only and do not affect the interpretation of
this Deed;     (b)   references to ‘Clauses’ are to clauses of this Deed; and  
  (c)   the singular shall include the plural and vice versa.

E13



--------------------------------------------------------------------------------



 



Exhibit 10.2

2   RELEASE   2.1   This Deed is in full and final settlement of any and all
Claims including the section 127 proceedings. Mr Carman, T1 and T2 and each of
them and MKB accordingly each agree that all such Claims shall thereby be
released, waived and abandoned absolutely.   2.2   The Parties shall take all
necessary steps to procure the dismissal with no order as to costs of the
section 127 proceedings as soon as possible following execution of this Deed.
For the avoidance of doubt, it is agreed that each of the Parties shall bear
their own costs of the section 127 proceedings.   2.3   MKB hereby releases,
waives and abandons absolutely any demand, complaint, claim or counterclaim,
action, suit or proceeding, including contribution or indemnification
proceedings, (whether intimated, actual, prospective or contingent) which MKB
may have or has had or, but for the execution of this Deed, could or might have,
in respect of any monies, damages, losses, liabilities, interest, costs or
professional fees or otherwise, of whatsoever nature and whensoever, wheresoever
and howsoever arising, directly or indirectly, whether or not known and whether
or not existing in law as at the date of this Deed, arising out of or in
connection with the Guarantee against (1) the Bank, (2) Cronos SA and (3) Cronos
NV.   2.4   MKB hereby agrees to sign and execute all and any deeds or documents
which Cronos SA or Cronos NV may reasonably request in writing in favour of the
Bank in order to give effect to the provisions of clause 2.3.   2.5   MKB hereby
confirms to Cronos SA, Cronos NV and Cronos Cayman that the Guarantee is
released. MKB hereby agrees to send a SWIFT message to the Bank within three
days after this Deed comes into effect quoting the Guarantee reference
04GI486977 and confirming that the Guarantee has been released.   3   COVENANT
NOT TO SUE   3.1   Mr Carman and T1 and T2 each covenant in favour of MKB that
they will not take any step or proceeding to make or assert any Claim.   3.2  
MKB covenants in favour of Mr Carman and T1 and T2 that it will not take any
step or proceeding to make or assert any Claim (save for the purpose of giving
effect to this Deed).   3.3   Mr Carman and T1 and T2 each covenant (on behalf
of themselves, their successors and assignees) in favour of MKB that they will
not take any step or proceeding to make or assert any demand, complaint, claim
or counterclaim, action, suit or proceeding, including contribution or
indemnification proceedings (whether intimated, actual, prospective or
contingent) which Mr Carman, T1 and T2 or any one or more of them have, may have
or have had in respect of any monies, damages, losses, liabilities, interest,
costs or professional fees or otherwise, of whatsoever nature and whensoever,
wheresoever and howsoever arising, directly or indirectly, whether or not known
and whether or not existing in law as at the date of this Deed, against MKB.  
3.4   MKB covenants that it will not take any step or proceeding to make or
assert any demand, complaint, claim or counterclaim, action, suit or proceeding,
including contribution or indemnification proceedings (whether intimated,
actual, prospective or contingent) which it has, may have or has had in respect
of any monies, damages, losses, liabilities, interest, costs or professional
fees or otherwise, arising out of the Action, against Mr Carman, T1 and T2.  
3.5   In the event that (notwithstanding the foregoing paragraphs of this
clause) any such Claim or claim is made, then the Party in breach of the
foregoing paragraphs shall indemnify such of the other Parties as may be
affected thereby against all costs expenses and liabilities whatsoever
occasioned by such Party as a result.   3.6   Nothing in this Deed shall
preclude Mr Carman, T1 and/or T2 from continuing with the CPR Part 8 order for
sale proceedings issued on 13 September 2005 (Claim No. HC 05 C 02476) in

E14



--------------------------------------------------------------------------------



 



Exhibit 10.2

    relation to charged securities held by Dr Stefan Palatin and Mrs Margit
Palatin by way of enforcement of judgments already obtained against each of
them.   4   NON-ADMISSION OF LIABILITY       It is expressly agreed and
acknowledged by the Parties and each of them that the execution and performance
of this Deed is not, and is not to be construed as, any admission whatsoever of
any Claim against or liability of the Parties in connection with any such Claim
or at all and that this Deed is made purely for commercial reasons.   5  
CONFIDENTIALITY   5.1   The Parties and each of them agree to keep confidential
the existence and terms of this Deed save that (for the avoidance of doubt) the
Parties and their legal advisers may make such disclosure by compulsion of law
or regulation, or to any of their respective lawyers, auditors or insurers, or
in order to secure compliance with this Deed in the event of breach by any
Party.   5.2   If any Party shall be entitled to disclose the existence or terms
of this Deed and in fact makes such disclosure, that Party shall use reasonable
commercial endeavours to impose upon the third party concerned a duty of
confidentiality equivalent to that contained in this Deed.   6   SUCCESSORS IN
TITLE       This Deed shall be binding upon and inure to the benefit of the
successors in title and assigns of each of the Parties.   7   GOVERNING LAW AND
JURISDICTION   7.1   This Deed shall be governed by and construed in accordance
with English law.   7.2   The Parties and each of them shall submit to the
non-exclusive jurisdiction of the English Courts for the purpose of any action
to enforce the terms of this Deed.   8   THIRD PARTY RIGHTS       A person who
is not a Party to this Deed does have and is intended to have rights under the
Contracts (Right of Third Parties) Act 1999 (“the Act”) to enforce any term of
this Deed and this is in addition to any rights or remedy of a third party which
exists or is available other than under the Act.   9   COUNTERPARTS       This
Deed may be executed in counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.   10   COSTS       Each of the Parties
shall pay its own costs in relation to the negotiation, agreement and completion
of this Deed and in relation to any legal documentation arising out of this
Deed.   11   BREACH       The Parties and each of them acknowledge that damages
would not be an adequate remedy for any breach of the terms of this Deed and
that the remedies of injunction, specific performance or other equitable relief
will be available in the event of any actual or threatened breach of the terms
of this Deed.

E15



--------------------------------------------------------------------------------



 



Exhibit 10.2

12   ASSIGNMENT   12.1   The Parties and each of them warrant that they have not
sold, assigned, transferred or otherwise disposed of any Claims, or any rights
which may give rise to Claims, against any of the other Parties, save for the
assignment by MKB of their rights as creditor of T1 and T2 to Central Workout
Penzuegyi Rt.   12.2   None of the Parties shall assign or transfer any of the
rights or obligations under this Deed without the prior written consent of the
other Parties (such consent not to be unreasonably withheld).   13   ENTIRE
AGREEMENT       This Deed shall constitute the entire agreement between the
Parties in relation to the subject matter hereof and all other terms are
expressly excluded. The Parties acknowledge that in entering into this Deed they
are not relying upon any statement or representation made by or on behalf of any
other Party, whether or not in writing, at any time prior to the execution of
this Deed, which is not expressly set out in this Deed.

Executed as a deed and delivered on the date appearing at the beginning of this
Deed.

         
Executed as a deed by Russell John   
)     /s/ RUSSELL JOHN CARMAN
Carman in the presence of:
)      

     
Signature of witness:
  /s/ A A ALBUTT
 
   
Name of witness:
  A A ALBUTT
 
   
Address:
  6 HAMILTON CLOSE
 
   
 
  MICKLEOVER
 
   
 
  DERBY DE3 9LZ

         
Executed as a deed by Transocean
)     /s/ RUSSELL JOHN CARMAN
Equipment Manufacturing and
)      
Trading Limited (a company
)      
registered in England and Wales)
)      
(in liquidation) acting by Russell
)      
John Carman its liquidator in the presence of:   
)      
 
       
/s/ A A ALBUTT
       
 
       
Executed as a deed by Transocean
)     /s/ RUSSELL JOHN CARMAN
Equipment Manufacturing and
)      
Trading Limited (a company
)      
registered in the Isle of Man)
)      
(in liquidation) acting by Russell
)      
John Carman its liquidator in the presence of:
)      
 
       
/s/ A A ALBUTT
       

E16



--------------------------------------------------------------------------------



 



Exhibit 10.2

         
Executed as a deed by MKB
)     /s/ GYULA FONYO
and signed by Gyula Fonyó and Emese Rácz
)     /s/ EMESE RACZ
being persons who in accordance
)      
with the law of Hungary are acting
)      
under the authority of MKB in the presence of:   
)      

E17